Citation Nr: 1402574	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  11-13 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include entitlement to a separate compensable disability rating for sleep impairment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 
INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2012 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.

While the issue before the Board was adjudicated at the RO only as entitlement to a separate compensable disability rating for sleep impairment, at his May 2012 Board hearing the Veteran clarified that he was actually seeking a higher rating for PTSD, to include the assignment of a separate compensable rating for sleep impairment.  Therefore, the Board has broadened consideration accordingly.  


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

At his hearing, the Veteran reported that he had significant sleep impairment, which he characterized as insomnia, and indicated that he felt it was more severe than contemplated by the rating criteria for PTSD.  Additionally, the Veteran's representative argued that the Veteran may have a sleep disorder related to his active service that is separate and distinct from PTSD.

While the Veteran was provided a VA examination in connection with his claim, there is no indication that the examiner was ever asked to comment on whether the Veteran had a sleep disorder that was separate and distinct from his PTSD symptoms.  Additionally, in May 2012, the Veteran submitted a psychiatric Disability Benefits Questionnaire (DBQ), a review of which indicates that the Veteran's PTSD symptoms may have increased in severity since his last VA examination in October 2010.

Therefore, the Board finds that the Veteran should be provided a VA examination to determine the current level of severity of all impairment resulting from his PTSD and to determine whether he has any sleep disorder that is separate and distinct from his symptoms of PTSD.

Additionally, current treatment records should be obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding pertinent VA medical records.

2.  Then, schedule the Veteran for a VA psychiatric examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from PTSD.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed and the examiner should provide an opinion as to the level of occupational and social impairment caused by the Veteran's service-connected PTSD.  The examiner should also provide an opinion as to whether the Veteran exhibits signs and symptoms of a sleep disorder that is separate and distinct from his symptoms of PTSD.  

3.  If the psychiatric examiner indicates that the Veteran has signs and symptoms of a sleep disorder that is separate and distinct from his PTSD symptoms, then schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any sleep disorder, distinct from any sleep impairment symptoms related to his PTSD.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any sleep disorder is etiologically related to active service or was caused or chronically worsened by a service-connected disability.  The supporting rationale for all opinions expressed should be provided.  

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

